Citation Nr: 9907311	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  93-27 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for polyostotic fibrous 
dysplasia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1966 to July 
1967.

In a November 1967 rating decision, service connection was 
denied for polyostotic fibrous dysplasia on the basis that it 
was a constitutional or developmental abnormality and was not 
a disability under the law.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which held that new and material 
evidence had not been received to reopen a claim of 
entitlement to service connection for polyostotic fibrous 
dysplasia.

The Board upheld the RO's determination in a March 1996 
decision.  Following the Board's decision, the veteran filed 
an appeal with the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court").  
In a June 1998 Memorandum Decision, the Court held that the 
veteran was entitled to a de novo adjudication of his claim, 
and that the Board had erroneously treated the claim as a 
request to reopen.  Moreover, the Court found that to the 
extent the Board had decided the veteran's claim on the 
merits, there were deficiencies in the Board's merits 
adjudication that required a remand.

The Board notes that copies of Court's decision, appellant's 
brief, and brief of the appellee have been placed in the 
claims folder.  Further, the Board notes that new issues were 
raised in Appellant's Brief for the Court prepared by W. T. 
Bogue, Attorney, and submitted in November 1997.  These new 
issues include the following:  (1) whether the appellant 
filed a timely Notice of Disagreement to November 1967 RO 
decision; (2) whether the November 1967 rating contained 
clear and unmistakable error (CUE); and (3) entitlement to 
service connection for skin disorders and hip pain.  As these 
issues were never considered below, they are referred to the 
RO for appropriate action.

In September 1992, the veteran completed VA Form 21-22, 
"Appointment of Veterans Service Organization as Claimant's 
Representative," designating Disabled American Veterans as 
his representative.  The Rules of Practice for the Board pro-
vide that "an appropriate designation of a new 
representative will automatically revoke any prior 
designation of representation."  38 C.F.R. § 20.607.  As 
noted in the preceding paragraph, the veteran was represented 
by a private attorney in his appeal to the Court.  The Rules 
of Practice provide that an attorney may be designed as an 
appellant's representative through a properly executed VA 
Form 22a, "Appointment of Attorney or Agent as Claimant's 
Representative," or in lieu thereof, an attorney may state 
in writing on his or her letterhead that he or she is 
authorized to represent the appellant. 38 C.F.R. § 20.603.  
However, no such document was in the claims file.  
Accordingly, the Board sent correspondence to the private 
attorney in November 1998 requesting clarification of whether 
he would continue to represent the veteran before the VA.  No 
response was ever received from the private attorney.  Thus, 
the Board must conclude that Disabled American Veterans is 
still the veteran's accredited representative in the instant 
case.


REMAND

In its decision, the Court held that as VAOPGCPREC 82-90 
could permit a grant of service connection if the veteran's 
disorder was established to be a congenital disease, as 
opposed to a congenital defect, it created a basis of 
entitlement to service connection that was unavailable at the 
time of the November 1967 decision and subsequent denials 
based on the failure to submit new and material evidence.  
Accordingly, the Court determined that the veteran was 
entitled to a de novo adjudication of his claim, and that the 
Board had erroneously treated the claim as a request to 
reopen.  Moreover, the Court found that to the extent the 
Board had decided the veteran's claim on the merits, there 
were deficiencies in the Board's merits adjudication that 
required a remand.  Specifically, it was not clear to the 
Court whether the Board determined that the veteran's 
disability had increased in severity during service.  
Furthermore, the Court found that while the Board purported 
to apply the section 1153 presumption of aggravation, and 
then to conclude apparently that the presumption had been 
rebutted, the Board did not identify a "specific finding" 
that an increase in the veteran's disability was due to the 
natural progress of the disease.  Moreover, it appeared to 
the Court that to the extent the Board did apply the pre-
sumption of aggravation, it incorrectly placed the burden on 
the veteran to show that an increase in severity exceeded the 
natural progression of the disease.

For these reasons, the Court remanded the claim for the Board 
to address whether the veteran sustained an increase in 
disability during service, thus triggering the presumption of 
aggravation, and, if so, whether the government rebutted the 
presumption.  The Court emphasized that this remand required 
a written statement of the reasons and bases for the findings 
and conclusions on all material issues of fact and law 
presented on the record.  This statement must be adequate to 
enable the claimant to understand the precise basis for the 
decision, as well as to facilitate review by the Court.

The Board is of the opinion that due process considerations 
require that this case be remanded so that the RO may 
initially consider the new arguments advanced in support of 
the veteran's claim, now determined to be entitlement to 
service connection for polyostotic fibrous dysplasia on a de 
novo basis.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Accordingly, the case is REMANDED for the following 
action:

1.  The RO should advise the appellant of 
his right to present additional evidence 
regarding the merits of his claim of 
entitlement to service connection for 
polyostotic fibrous dysplasia.  The 
veteran should be afforded a reasonable 
period of time to submit such evidence, 
and he should be informed of the length 
of that time period.

2.  After completing whatever development 
is deemed necessary, the RO should 
adjudicate the issue of entitlement to 
service connection for polyostotic 
fibrous dysplasia based upon all the 
evidence of record, and without regard to 
the prior denial.  The RO's adjudication 
of this issue should reflect 
consideration of the Court's June 1998 
determination as to this issue.  As a 
result, the RO must specifically address 
the following questions:

	(a)  Did the veteran's polyostotic 
fibrous dysplasia undergo an increase in 
severity during active service?

	(b)  If the veteran's polyostotic 
fibrous dysplasia did increase in 
severity during active service, was it 
due to the natural progression of the 
disease?

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

